FRONTIER COMMUNICATIONS CORPORATION FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE YEAR ENDED DECEMBER 31, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 001-11001 FRONTIER COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-0619596 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3 High Ridge Park Stamford, Connecticut 06905 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 614-5600 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.25 per share New York Stock Exchange Series A Participating Preferred Stock Purchase Rights New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes X No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer[X]Accelerated Filer[]Non-Accelerated Filer[]Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The aggregate market value of common stock held by non-affiliates of the registrant on June 30, 2009 was approximately $2,211,628,000 based on the closing price of $7.14 per share on such date. The number of shares outstanding of the registrant's Common Stock as of February 16, 2010 was 312,284,000. DOCUMENT INCORPORATED BY REFERENCE Portions of the Proxy Statement for the Company's 2010 Annual Meeting of Stockholders are incorporated by reference into Part III of this Form 10-K. FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS PART 1 Page Item 1. Business 2 Item 1A. Risk Factors 10 Item 1B. Unresolved Staff Comments 20 Item 2. Properties 20 Item 3. Legal Proceedings 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Executive Officers 22 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 49 Item 8. Financial Statements and Supplementary Data 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 50 Item 9A. Controls and Procedures 50 Item 9B. Other Information 50 PART III Item 10. Directors, Executive Officers and Corporate Governance 50 Item 11. Executive Compensation 50 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13. Certain Relationships and Related Transactions, and Director Independence 51 Item 14. Principal Accountant Fees and Services 51 PART IV Item 15. Exhibits and Financial Statement Schedules 51 Index to Consolidated Financial Statements F-1 PART I Item 1.Business Frontier Communications Corporation (Frontier) (formerly known as Citizens Communications Company through July 30, 2008) and its subsidiaries are referred to as the “Company,” “we,” “us” or “our” throughout this report and references to the “combined company” refer to the Company following the completion of the Verizon Transaction (as defined below).Frontier was incorporated in the State of Delaware in 1935 as Citizens Utilities Company. Our mission is to be the leader in providing communications services to residential and business customers in our markets.We are committed to delivering innovative and reliable products and solutions with an emphasis on convenience, service and customer satisfaction.We offer a variety of voice, data, internet, and television services that are available as bundled or packaged solutions and for some products, á la carte. We believe that our local management structure, superior customer service and innovative product positioning will continue to differentiate us from our competitors in the markets in which we compete. We are a communications company providing services to rural areas and small and medium-sized towns and cities.Revenue was $2.1 billion in 2009.Among the highlights for 2009: · Verizon Transaction As previously announced, on May 13, 2009, we entered into an Agreement and Plan of Merger (the merger agreement), which provides for a merger (the merger) in which New Communications Holdings, Inc. (Spinco), a newly formed subsidiary of Verizon Communications, Inc. (Verizon) will be merged into Frontier (the Verizon Transaction).We expect the merger to close during the second quarter of 2010. The combined company is expected to be the nation’s largest communications services provider focused on rural areas and small and medium-sized towns and cities, and the nation’s fifth largest incumbent local exchange carrier, with more than 6.3 million access lines, 8 million voice and broadband connections and 15,000 employees in 27 states on a pro forma basis as of December 31, 2009.The combined company will offer voice, data and video services to customers in its expanded geographic footprint. Assuming the Verizon Transaction closes, based on the lower level of Spinco debt we will be assuming from Spinco relative to Spinco’s projected operating cash flows, the combined company’s overall debt will increase but its capacity to service the debt will be significantly enhanced as compared to Frontier’s capacity today.At December 31, 2009, Frontier’s net debt to 2009 operating cash flow (“leverage ratio”) was 3.9 times.It is expected that the combined company’s leverage ratio will be significantly lower at closing. · Debt Refinancing During 2009, we completed two registered offerings of senior unsecured notes for an aggregate $1.2 billion principal amount.The proceeds were used to repurchase approximately $1.1 billion of our long-term debt, primarily with maturities in 2011 and 2013.As a result of these debt transactions, as of December 31, 2009, we had reduced our debt maturities through 2013 to approximately $7.2 million maturing in 2010, $280.0 million maturing in 2011, $180.4 million maturing in 2012, and $709.9 million maturing in 2013.We do not expect the Verizon Transaction to change the amount of these near-term debt maturities. · Stockholder Value During 2009, we continued to pay an annual dividend of $1.00 per common share.In connection with the Verizon Transaction, we announced that the annual dividend would be reduced to $0.75 per share upon completion of the Verizon Transaction. Payment of dividends is at the discretion of our Board of Directors. 2 · Product Growth During 2009, we added approximately 56,000 new High-Speed Internet (HSI) subscribers. At December 31, 2009, we had approximately 636,000 HSI customers. We offer a television product with the DISH Network (DISH), and we added approximately 53,000 DISH subscribers during 2009.At December 31, 2009, we had approximately 173,000 DISH customers. · Customer Revenue During 2009, our customer revenue from both residential and business customers declined by $74.0 million, or 4%, although our average monthly customer revenue per access line improved by $1.81, or 3%. · Access Lines During 2009, our rate of access line loss for both residential and business access lines improved from the prior year. We believe this is primarily attributable to the customer recognition of the value of our product bundles, fewer residential moves out of territory, fewer moves by businesses to competitors and our ability to compete with cable telephony in a maturing market place. Communications Services As of December31, 2009, we operated as an incumbent local exchange carrier (ILEC) in 24 states. The communications industry is undergoing significant changes and difficulties and our financial results reflect the impact of this challenging environment.Accordingly, as discussed in more detail in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” (MD&A), our revenues have decreased in 2009. Our business is with both residential and business customers.Our services include: • access services; • local services; • long distance services; • data and internet services; • directory services; • television services; and • wireless services. Frontier is typically the leading incumbent carrier in the markets we serve and provides the "last mile" of telecommunications services to residential and business customers in these markets. Access services.Switched access services allow other carriers to use our facilities to originate and terminate their long distance voice and data traffic. These services are generally offered on a month-to-month basis and the service is billed on a minutes-of-use basis.Access charges are based on access rates filed with the Federal Communications Commission (FCC) for interstate services and with the respective state regulatory agency for intrastate services.In addition, subsidies received from state and federal universal service funds based on the higher cost of providing telephone service to certain rural areas are a part of our access services revenue. 3 Revenue is recognized when services are provided to customers or when products are delivered to customers.Monthly recurring access service fees are billed in advance. The unearned portion of this revenue is initially deferred as a component of other liabilities on our balance sheet and recognized as revenue over the period that the services are provided. Local services.We provide basic telephone wireline services to residential and business customers in our service areas.We also provide enhanced services to our customers by offering a number of calling features, including call forwarding, conference calling, caller identification, voicemail and call waiting.We also offer packages of communications services.These packages permit customers to bundle their basic telephone line service with their choice of enhanced, long distance, television and internet services for a monthly fee and/or usage fee depending on the plan. We intend to continue our efforts to increase the penetration of our enhanced services.We believe that increased sales of such services will produce revenue with higher operating margins due to the relatively low marginal operating costs necessary to offer such services.We believe that our ability to integrate these services with other services will provide us with the opportunity to capture an increased percentage of our customers' communications expenditures (wallet share). Long distance services.We offer long distance services in our territories to our customers. We believe that many customers prefer the convenience of obtaining their long distance service through their local telephone company and receiving a single bill.Long distance network service to and from points outside of our operating territories is provided by interconnection with the facilities of interexchange carriers (IXCs).Our long distance services are billed either as unlimited/fixed number of minutes in advance or on a per minute-of-use basis. Data and internet services.We offer data services including internet access (via high-speed or dial up internet access), portal and e-mail products frame relay, Metro Ethernet, asynchronous transfer mode (ATM), switching services, hard drive back-up services and 24-7 help desk PC support.We offer other data transmission services to other carriers and high-volume commercial customers with dedicated high-capacity circuits ranging from DS-1’s to Gig E.Such services are generally offered on a contract basis and the service is billed on a fixed monthly recurring charge basis.Data and internet services are typically billed monthly in advance. Directory services.Directory services involves the provision of white and yellow page directories for residential and business listings.We provide this service through two third-party contractors.In the majority of our markets, the contractor is paid a percentage of revenues from the sale of advertising in these directories. In the remaining markets, we receive a flat fee from the contractor.Our directory service also includes “Frontier Pages,” an internet-based directory service which generates digital advertising revenue. Television services.We offer a television product in an agency relationship with DISH.We provide access to all-digital television channels featuring movies, sports, news, music and high-definition TV programming.We offer packages of 100, 200 or 250 channels and include high-definition channels, premium channels, family channels and foreign language channels.We also provide access to local channels.We bill the customer for the monthly services and remit those billings to DISH without recognizing any revenue.We in turn receive from DISH and recognize as revenue activation fees, other residual fees and nominal management, billing and collection fees. Wireless services.During 2006, we began offering wireless data services in certain markets.As of December 31, 2009, we provided wireless data WiFi networks in 19 municipalities and to five colleges and universities and over 360 business establishments.Certain contracts are billed in advance on an annual or semi-annual basis.Colleges, universities and businesses are billed on a monthly recurring basis for a fixed number of users.Hourly, daily and weekly casual end-users are billed by credit card at the time of use. 4 The following table sets forth the aggregate number of our access lines and HSI subscribers by state as of December 31, 2009 and 2008. Access Lines and High-Speed Internet Subscribers at December 31, State 2009 2008 New York…………… 782,700 825,700 Pennsylvania…………….…………… 487,900 506,100 Minnesota……………. 276,500 280,500 Arizona…………… 189,600 192,800 West Virginia…………… 189,100 188,200 California…………… 188,100 193,200 Illinois…………… 129,000 127,900 Tennessee……………. 102,100 105,300 Wisconsin……………. 77,600 79,100 Iowa…………… 56,000 56,900 Nebraska…………….…………….…… 50,000 51,400 All other states (13)…………….………. 224,900 227,200 Total 2,753,500 2,834,300 Change in the number of our access lines is one factor that is important to our revenue and profitability.We have lost access lines primarily as a result of competition and business downsizing, and because of changing consumer behavior (including wireless substitution), economic conditions, changing technology and by some customers disconnecting second lines when they add HSI.We lost approximately 136,800 access lines (net) during the year ended December 31, 2009, but added approximately 56,000 HSI subscribers (net) during this same period.With respect to the access lines we lost in 2009, 104,700 were residential customer lines and 32,100 were business customer lines.Without taking into account the Verizon Transaction, we expect to continue to lose access lines but to partially offset those losses with an increase in HSI subscribers during 2010.A substantial further loss of access lines, combined with increased competition and the other factors discussed in MD&A, may cause our revenues, profitability and cash flows to decrease during 2010. Our Company, like others in the industry, utilizes reporting metrics focused on units. Consistent with our strategy to focus on the customer, we also utilize residential customer metrics that, when combined with unit counts provides additional insight into the results of our strategic initiatives outlined above. As of or for the year ended December 31, 2009 2008 Residential: Customers 1,254,500 1,347,400 Revenue (in ‘000’s) $ 899,800 $ 949,284 Average monthly residential customer revenue per customer $ 57.62 $ 56.42 Percent of customers on price protection plans 53.2 % 44.6 % Customer monthly churn 1.47 % 1.57 % Products per residential customer* 2.54 2.37 * Products per Residential Customer: Primary Residential Voice line, HSI, Video products have a value of 1.FTR long distance, POM, second lines, Feature Packages and Dial-up have a value of 0.5. 5 Regulatory Environment General The majority of our operations are regulated by the FCC and various state regulatory agencies, often called public service or utility commissions. Certain of our revenue is subject to regulation by the FCC and various state regulatory agencies. We expect federal and state lawmakers to continue to review the statutes governing the level and type of regulation for telecommunications services. The Telecommunications Act of 1996, or the 1996 Act, dramatically changed the telecommunications industry. The main purpose of the 1996 Act was to open local telecommunications marketplaces to competition.The 1996 Act preempts state and local laws to the extent that they prevent competition with respect to communications services. Under the 1996 Act, however, states retain authority to impose requirements on carriers necessary to preserve universal service, protect public safety and welfare, ensure quality of service and protect consumers.
